DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 10/14/21 obviates the objection to title, USC 112 rejections, and USC 103 rejections. The Waechter ‘627 reference discloses the use of LSN (Li9S3N or Li9NS3) in a separator layer but provides little detail about this specific substance. LSN is not ubiquitous in the battery art. The use of calcium or chlorine doped LSN in a battery is not known. Therefore there is no motivation in the prior art of record to modify Waechter to dope this compound. Calcium or chlorine doping at large would not be appropriate for modifying a substance without motivation for how and why LSN would be modified in this manner. Thus the application is allowable. 
A double patenting rejection with the parent patent 10,566,653 B2 was considered but not appropriate for the same reasons as above: the parent claims LSN but no prior art provides motivation to dope the LSN with Ca or Cl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725